


        
Exhibit 10.2
INTEL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2006 EQUITY INCENTIVE PLAN
(for RSUs granted on or after July 1, 2014 under the OSU program)


1.
TERMS OF RESTRICTED STOCK UNIT

This Restricted Stock Unit Agreement (this “Agreement”), the Notice of Grant
delivered herewith (the “Notice of Grant”) and the Intel Corporation 2006 Equity
Incentive Plan (the “2006 Plan”), as such may be amended from time to time,
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the Restricted Stock Units (“RSUs”) identified in your
Notice of Grant.
2.
VESTING OF RSUs

Provided that you continuously serve as a member of the Corporation’s Board of
Directors from the Grant Date specified in the Notice of Grant through the
vesting date that is the third anniversary of the grant date (as specified in
the Notice of Grant), then as of the vesting date the RSUs shall vest and be
converted into the right to receive the number of shares of the Corporation’s
Common Stock, $.001 par value (the “Common Stock”), determined by multiplying
the Target Number of Shares as specified in the Notice of Grant by the
conversion rate as set forth below, and except as otherwise provided in this
Agreement. If a vesting date falls on a weekend or any other day on which the
NASDAQ Stock Market ("NASDAQ") is not open, affected RSUs shall vest on the next
following NASDAQ business day.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your service as a member of the
Corporation’s Board of Directors terminates for any reason except death,
Disablement (defined below) or Retirement (defined below), prior to the vesting
date set forth in your Notice of Grant, your unvested RSUs and dividend
equivalents will be cancelled.
3.
CONVERSION OF RSUs

(a)
The conversion rate of RSUs into the right to receive a number of shares of
Common Stock depends on the Corporation’s Total Stockholder Return (“Intel TSR”)
relative to the Total Stockholder Return of the Tech 15 (“Tech 15 TSR”) at the
end of the Performance Period, as those terms are defined in this section 3. The
conversion rate of RSUs into the right to receive a number of shares of Common
Stock shall be determined in accordance with following:

(1)
If the Intel TSR and Tech 15 TSR are within 1 percentage point, the conversion
rate shall be 100%.

(2)
If the Intel TSR is greater than the Tech 15 TSR, the conversion rate shall be
100% plus four times the difference in percentage points; provided that the
maximum conversion rate is 200%.

(3)
If the Tech 15 TSR is greater than the Intel TSR, the conversion rate shall be
100% minus two times the difference in percentage points; provided that, if the
Tech 15 TSR exceeds the Intel TSR by more than 25 percentage points, then the
conversion rate shall be 0%.

(4)
In the event that the conversion rate results in the right to receive a partial
share of Common Stock, the conversion rate shall be rounded down so that the
RSUs shall not convert into the right to receive the partial share.





--------------------------------------------------------------------------------




By way of illustration, assume the Tech 15 TSR is 100%. If the Intel TSR equals
100.5%, the conversion rate is 100%, so that your RSUs convert into the right to
receive 100% of the Target Number of Shares. If the Intel TSR is 105%, the
difference is 5 percentage points and the conversion rate is 120%, so that your
RSUs convert into the right to receive 120% of the Target Number of Shares. If
the Intel TSR is 90%, the difference is 10 percentage points and the conversion
rate is 80%, so that your RSUs convert into the right to receive 80% of the
Target Number of Shares. If the Intel TSR is 70%, the difference is more than 25
percentage points, so the conversion rate is 0%.
(b)
Intel TSR is a percentage (to the third decimal point) derived by:

(1)
A numerator that is the difference between the average closing sale price of
Common Stock during the 3 months following and including the beginning of the
Performance Period subtracted from the average closing sale price of Common
Stock during the 3 months prior to and including the end of the Performance
Period, plus any dividends paid or payable with respect to an ex-dividend date
that occurs during the Performance Period; and

(2)
A denominator that is the average closing sale price of Common Stock during the
3 months following and including the beginning of the Performance Period.

(c)
Tech 15 TSR is the median TSR of the fifteen technology companies included in
the Corporation’s peer group for determining executive compensation, as
determined by the Compensation Committee earlier in the calendar year of the
grant date, and regardless of any subsequent change after the beginning of the
Performance Period.

TSR of each stock for purposes of the Tech 15 TSR is a percentage (to the third
decimal point) derived by:
(1)
A numerator that is the difference between the weighted average closing sale
price of common stock during the 3 months following and including the beginning
of the Performance Period subtracted from the weighted average closing sale
price of common stock during the 3 months prior to and including the end of the
Performance Period, plus any dividends paid or payable with respect to an
ex-dividend date that occurs during the Performance Period; and

(2)
A denominator that is the average closing sale price of common stock during the
3 months following and including the beginning of the Performance Period.

(d)
For purposes of determining TSR of any company (including the Corporation):

(1)
Any dividend paid or payable in cash shall be valued at its cash amount (without
any deemed reinvestment and without any adjustments for applicable taxes or tax
withholding). Any dividend paid in securities with a readily ascertainable fair
market value shall be valued at the market value of the securities as of the
ex-dividend date. Any dividend paid in other property shall be valued based on
the value assigned to such dividend by the paying company for tax purposes.

(2)
Any company included in the Tech 15 TSR on the grant date that does not have a
stock price that is quoted on a national securities exchange at the end of the
Performance Period will be factored into the median calculation based on its TSR
from the grant date until the last date on which its stock price was last quoted
on a national securities exchange in the United States.

(3)
The Compensation Committee may equitably adjust a company's TSR for equity
restructuring transactions such as, but not limited to, a stock split,
combination of shares, extraordinary dividend of cash and/or assets,
recapitalization or reorganization.

(4)
Any company included in the Tech 15 TSR on the grant date that has a price of
stock or a price of a security backed by stock that is quoted on a national
securities exchange in the United States and on a national securities exchange
outside the United States will be factored into the median calculation based on
its price of stock or a price of a security backed by stock quoted on the
national securities exchange in the United States.





--------------------------------------------------------------------------------




(e)
Performance Period is the same performance period of similarly designed
performance based restricted stock units granted by the Compensation Committee
earlier in the calendar year of the grant date.

4.
DIVIDEND EQUIVALENTS

Dividend equivalents will vest at the same time as their corresponding RSUs and
convert into the right to receive shares of Common Stock. Dividend equivalents
will be paid on the number of shares of the Corporation’s Common Stock into
which this RSU is converted by determining the sum of the dividends paid or
payable on such number of shares of Common Stock with respect to each
ex-dividend date that occurs between the Grant Date and the vesting date
specified in the Notice of Grant (without any interest or compounding), divided
(to the third decimal point) by the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the last day of the
Performance Period. The quotient derived from the previous sentence shall be
rounded down so that dividend equivalents will convert into the right to receive
whole shares of Common Stock.
5.
SETTLEMENT INTO COMMON STOCK

Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following the vesting date of the RSUs and dividend equivalents,
provided that you have satisfied your tax withholding obligations as specified
under Section 11 of this Agreement and you have completed, signed and returned
any documents and taken any additional action that the Corporation deems
appropriate to enable it to accomplish the delivery of the shares of Common
Stock. The shares of Common Stock will be issued in your name (or may be issued
to your executor or personal representative, in the event of your death or
Disablement), and may be effected by recording shares on the stock records of
the Corporation or by crediting shares in an account established on your behalf
with a brokerage firm or other custodian, in each case as determined by the
Corporation. In no event will the Corporation be obligated to issue a fractional
share.
Notwithstanding the foregoing, (i) the Corporation shall not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
or credited to your account may include a delay in order to provide the
Corporation such time as it determines appropriate to calculate Intel TSR and
Tech 15 TSR, for the Committee (as defined below) to certify performance
results, to calculate and address tax withholding and to address other
administrative matters. The number of shares of Common Stock into which RSUs and
dividend equivalents convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2006 Plan.
6.
TERMINATION OF SERVICE AS DIRECTOR

Except as expressly provided otherwise in this Agreement, if your term of
service as a director of the Corporation’s Board of Directors terminates for any
reason, whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs and dividend
equivalents not then vested shall be cancelled on the date of termination of
service.
7.
DEATH

Except as expressly provided otherwise in this Agreement, if you die during your
term of service as a member of the Corporation’s Board of Directors, your RSUs
and dividend equivalents will become one hundred percent (100%) vested.




--------------------------------------------------------------------------------




8.
DISABILITY

Except as expressly provided otherwise in this Agreement, your RSUs and dividend
equivalents will become one hundred percent (100%) vested, if your service as a
member of the Corporation’s Board of Directors terminates due to your
Disablement. For purposes of this Section, “Disablement” shall be determined in
accordance with the standards and procedures of the then-current Long Term
Disability Plan maintained by the Corporation and in the event you are not a
participant in a then-current Long Term Disability Plan maintained by the
Corporation, “Disablement” means a physical condition arising from an illness or
injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
9.
RETIREMENT

If you retire from service as a member of the Corporation’s Board of Directors
at age 72 or more, or with at least seven (7) years of service as a member of
the Corporation’s Board of Directors, your RSUs will become one hundred percent
(100%) vested.
10.
TAX WITHHOLDING

RSUs and dividend equivalents are taxable upon vesting (as indicated in your
Notice of Grant) or, if later, the date to which you have deferred settlement of
your RSUs. To the extent required by applicable federal, state or other law, you
shall make arrangements satisfactory to the Corporation (or the Subsidiary that
employs you, if your Subsidiary is involved in the administration of the 2006
Plan) for the payment and satisfaction of any income tax, social security tax,
payroll tax, social taxes, applicable national or local taxes, or payment on
account of other tax related to withholding obligations that arise by reason of
granting of a RSU, vesting of a RSU or any sale of shares of the Common Stock
(whichever is applicable).
The Corporation shall not be required to issue or lift any restrictions on
shares of the Common Stock pursuant to your RSUs and dividend equivalents or to
recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied.
Unless provided otherwise by the Committee of the Board of Directors established
pursuant to the 2006 Plan (the “Committee”), these tax obligations (if any) will
be satisfied by the Corporation withholding a number of shares of Common Stock
that would otherwise be issued under the RSUs and dividend equivalents that the
Corporation determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs and
dividend equivalents, which the Corporation determines is sufficient to generate
an amount that meets the tax withholding obligations plus additional shares to
account for rounding and market fluctuations, and to pay such tax withholding to
the Corporation. The shares may be sold as part of a block trade with other
participants of the 2006 Plan in which all participants receive an average
price. For this purpose, "Market Value" will be calculated as the average of the
highest and lowest sales prices of the Common Stock as reported by NASDAQ on the
day your RSUs and dividend equivalents vest. The future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs and dividend equivalents, regardless of any action the
Corporation takes or any transaction pursuant to this Section with respect to
any tax withholding obligations that arise in connection with the RSUs and
dividend equivalents. The Corporation makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the RSUs and dividend equivalents or the
subsequent sale of any of the shares of Common Stock underlying the RSUs and
dividend equivalents that vest. The Corporation does not commit and is under no
obligation to structure the RSU program to reduce or eliminate your tax
liability.




--------------------------------------------------------------------------------




11.
ELECTION TO DEFER RECEIPT OF RSU SHARES

You may elect to defer receipt of shares of Common Stock relating to an RSU
beyond the vesting dates set forth in your Notice of Grant under the rules and
procedures established separately by the Corporation. That election will allow
you to defer income recognition, until the date on which your service as a
member of the Corporation’s Board of Directors terminates for any reason. Under
Internal Revenue Code Section 409A, the election to defer under this section
must be made in the calendar year prior to the year in which services related to
those RSU’s are first performed. Notwithstanding anything to the contrary in
this Agreement, shares of Common Stock will not be issued and you will not have
any rights of a stockholder in Common Stock issuable under this Agreement to the
extent that you have elected to defer the issuance and receipt of such Common
Stock. If, however, your service as a member of the Corporation’s Board of
Directors terminates prior to the vesting dates set forth in your Notice of
Grant, any shares that would not have vested on your date of termination will be
cancelled regardless of your election. Notwithstanding your election to defer
made in the calendar year prior to grant, the Corporation is not obligated to
make a grant in any future year or in any given amount and should not create an
expectation that the Corporation might make a grant in any future year or in any
given amount.
12.
RIGHTS AS A STOCKHOLDER

Your RSUs and dividend equivalents may not be otherwise transferred or assigned,
pledged, hypothecated or otherwise disposed of in any way, whether by operation
of law or otherwise, and may not be subject to execution, attachment or similar
process. Any attempt to transfer, assign, hypothecate or otherwise dispose of
your RSUs and dividend equivalents other than as permitted above, shall be void
and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and dividend equivalents
and satisfaction of all other conditions to the issuance of those shares as set
forth in this Agreement. RSUs and dividend equivalents shall not entitle you to
any rights of a stockholder of Common Stock and there are no voting or dividend
rights with respect to your RSUs and dividend equivalents. RSUs and dividend
equivalents shall remain terminable pursuant to this Agreement at all times
until they vest and convert into shares. As a condition to having the right to
receive shares of Common Stock pursuant to your RSUs and dividend equivalents,
you acknowledge that unvested RSUs and dividend equivalents shall have no value
for purposes of any aspect of your employment relationship with the Corporation.
13.
AMENDMENTS

The 2006 Plan and RSUs and dividend equivalents may be amended or altered by the
Committee or the Board of Directors of the Corporation to the extent provided in
the 2006 Plan.
14.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

(a)
Certain capitalized terms used in this Agreement are defined in the 2006 Plan.
Any prior agreements, commitments or negotiations concerning the RSUs and
dividend equivalents are superseded by this Agreement and your Notice of Grant.
You hereby acknowledge that a copy of the 2006 Plan has been made available to
you.

The grant of RSUs and dividend equivalents to you in any one year, or at any
time, does not obligate the Corporation to make a grant in any future year or in
any given amount and should not create an expectation that the Corporation or
any Subsidiary might make a grant in any future year or in any given amount.
(b)
To the extent that the grant of RSUs and dividend equivalents refers to the
Common Stock of Intel Corporation, and as required by the laws of your country
of residence or employment, only authorized but unissued shares thereof shall be
utilized for delivery upon vesting in accord with the terms hereof.





--------------------------------------------------------------------------------




(c)
Notwithstanding any other provision of this Agreement, if any changes in the
financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by this Agreement shall occur which, in the sole judgment of
the Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Corporation, the Committee may, in its sole discretion,
modify this Agreement or cancel and cause a forfeiture with respect to any
unvested RSUs and dividend equivalents at the time of such determination.

(d)
Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intel Corporation, a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. The Committee may provide that any dispute as to this
Agreement shall be presented and determined in such forum as the Board of
Directors may specify, including through binding arbitration. Any action, suit,
or proceeding relating to this Agreement or the RSUs and dividend equivalents
granted hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.

(e)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.

(f)
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by this Agreement shall occur, the Corporation may, in its
sole discretion, (1) modify this Agreement to impose such restrictions or
procedures with respect to the RSUs and dividend equivalents (whether vested or
unvested), the shares issued or issuable pursuant to the RSUs and dividend
equivalents and/or any proceeds or payments from or relating to such shares as
it determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs and dividend equivalents at the
time of such determination.





